The defendant, Thomas D. Bradley, was indicted for burning a barn which was alleged in the indictment to be the property of John Pilling, but the proof was that although the barn and the farm on which it stood belonged to him, they were in the possession of his father, as his tenant, at the time the barn was burnt. *Page 165 
adding, such is the common law in regard to the crime of arson, or the malicious burning of a dwelling-house, or any out-house parcel of it, and it had always been recognized as the law also in indictments for statutory offenses, or felonies analogous to it; for in the latter offenses the analogies of the common law in this respect have always been followed. *Page 166